 


109 HR 5073 IH: Technological Resource to Assist Criminal Enforcement (TRACE) Act
U.S. House of Representatives
2006-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5073 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2006 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 44 of title 18, United States Code, to require microstamping of all firearms manufactured in or imported into the United States, and ballistics testing of all firearms in the custody of the Federal Government. 
 
 
1.Short titleThis Act may be cited as the Technological Resource to Assist Criminal Enforcement (TRACE) Act. 
2.Ban on manufacture or importation of firearms that are not microstamped 
(a)License revocationSection 923(e) of title 18, United States Code, is amended by inserting after the penultimate sentence the following: The Attorney General shall, after notice and opportunity for hearing, revoke the license of an importer who imports into the United States a firearm that is not microstamped, or the license of a manufacturer who manufactures a firearm that is not microstamped or a microstamped firearm that does not transfer the array of characters constituting the microstamp onto the cartridge case of any ammunition fired from the firearm..  
(b)Definition of microstampedSection 921(a) of title 18, United States Code, is amended by adding at the end the following: 
 
(36)The term microstamped means, with respect to a firearm, that etched into the interior surface or internal working parts of the firearm is an array of characters which identify the make, model, and serial number of the firearm..  
3.Ballistics testing of crime guns; computerization of records 
(a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following: 
 
(m) 
(1)The Attorney General shall conduct ballistics testing of any firearm in the custody of the Federal Government if there is reason to believe that the firearm has been involved in a crime under Federal or State law, and establish an electronic database containing records of the results of the testing. 
(2)The Attorney General shall establish a computer system through which State and local law enforcement agencies can promptly access the ballistics records stored under this subsection.  
(3)Not later than 3 years after the date of enactment of this subsection, and annually thereafter, the Attorney General shall submit to the Committees on the Judiciary of the Senate and the House of Representatives a report regarding the implementation of this subsection, including— 
(A)the number of Federal and State criminal investigations, arrests, indictments, and prosecutions of all cases in which access to ballistics records, provided through the system established under this section and under similar systems operated by any State, served as a valuable investigative tool in the prosecution of crimes involving firearms; and 
(B)the extent to which ballistics records are accessible across jurisdictions.  
(4)There are authorized to be appropriated to the Attorney General $20,000,000 for each of the fiscal years 2006 through 2009, to carry out this subsection.. 
(b)Definition of ballisticsSection 921(a) of such title, as amended by section 2(b) of this Act, is amended by adding at the end the following: 
 
(37)The term ballistics means a comparative analysis of fired bullets and cartridge casings to identify the firearm from which bullets and cartridge casings have been discharged, through identification of the unique markings that the firearm imprints on cartridge casings of ammunition fired from the firearm.. 
 
